Citation Nr: 0806407	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  05-36 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to separate compensable ratings for bilateral 
tinnitus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1942 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  


FINDINGS OF FACT

The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 38 C.F.R. 
§ 4.87, Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2007); Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran requested an increased rating for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the request because there is no provision for 
assignment of a separate 10 percent evaluation for tinnitus 
of each ear under Diagnostic Code 6260.  In Smith v. 
Nicholson, 19 Vet. App. 63, 78 (2005), the U.S. Court of 
Appeals for Veterans Claims (Court) held that the pre-1999 
and pre-June 13, 2003 versions of Diagnostic Code 6260 
required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the Court 
erred in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limit a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  The stay of adjudication of tinnitus rating cases 
was subsequently lifted.

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Veterans Claims Assistance Act of 2000 (VCAA) has no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002). Therefore, further discussion of the VCAA is not 
warranted.


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


